IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. WR-60,619-12


                        IN RE ANDRE LAMON MORGAN, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
                CAUSE NO. 964309-G IN THE 174TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                           ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, Relator states that he filed an amended habeas

application in Harris County on May 2, 2017. At that time, Applicant had a habeas application

pending in this Court, which was later dismissed as subsequent. See Ex parte Morgan, No.

WR-60,619-11. Relator alleges the amended habeas application was never forwarded to this Court.

       Respondent, the District Clerk of Harris County, is ordered to file a response, which may be

made by submitting the amended habeas application or stating that Relator has not filed such a

pleading. This application for leave to file a writ of mandamus shall be held in abeyance until

Respondent has submitted the appropriate response. Such response shall be submitted within 30
                                  2

days of the date of this order.



Filed: July 26, 2017
Do not publish